Citation Nr: 1210549	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-37 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a left hand disorder.

3.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for left posterior tibial tendinitis.

4.  Entitlement to service connection for right posterior tibial tendinitis.  

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for pseudofolliculitis barbae.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to an increased rating for a right knee disorder, currently rated as 10 percent disabling.

11.  Entitlement to an increased rating for pes planus, currently rated as 30 percent disabling.

12.  Entitlement to an increased rating for gout, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to July 2003.       

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the decision below, the Board will reopen the Veteran's service connection claims for left leg tibial tendinitis and for a left hand disorder.  The underlying issues, along with issues 4 through 12 noted above, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for a neck disorder.  

2.  In a June 2004 rating decision, the RO denied the Veteran's claim to service connection for left leg tibial tendinitis.    

3.  In March 2008, the Veteran filed a claim to reopen his service connection claim for left leg tibial tendinitis, which the RO denied in the February 2009 rating decision on appeal.    

4.  VA has received new and material evidence since the June 2004 rating decision that denied the Veteran's claim to service connection for left leg tibial tendinitis. 

5.  In a February 2006 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for a left hand disorder.      

6.  In December 2007, the Veteran filed another claim to reopen his service connection claim for a left hand disorder, which the RO denied in the February 2009 rating decision on appeal.    

7.  VA has received new and material evidence since the February 2006 rating decision that denied the Veteran's claim to reopen his claim for service connection for a left hand disorder.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a neck disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  A June 2004 rating decision that denied the Veteran's claim to service connection for left leg tibial tendinitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

3.  New and material evidence has been received to reopen the claim of service connection for left leg tibial tendinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

4.  A February 2006 rating decision that denied the Veteran's claim to reopen his service connection claim for a left hand disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

5.  New and material evidence has been received to reopen the claim of service connection for a left hand disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to service connection for a neck disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on June 7, 2011, VA received notice from the appellant that he intended to withdraw the claim of entitlement to service connection for a neck disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.


II.  Claims to reopen claims for service connection

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below (i.e., the reopening of the claims for service connection), the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


The Claims to Reopen

The Veteran has claimed service connection for left leg tibial tendinitis since January 2001.  He has claimed service connection for a left hand disorder since May 2003.  In various rating decisions of record dated between April 2001 and February 2009, the RO denied these claims, and claims to reopen these claims.  

In June 2004, the RO denied the Veteran's original claim for service connection for left leg tibial tendinitis.  In February 2006, the RO denied the Veteran's claim to reopen his service connection claim for a left hand disorder.  These decisions were not appealed to the Board, so therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In December 2007 and March 2008, the Veteran filed claims to reopen these two claims to service connection.  See 38 C.F.R. § 3.156.  In a February 2009 rating decision the Veteran appealed to the Board, the RO denied the Veteran's claims.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claims therefore, the Board must first decide whether VA has obtained new and material evidence since the most-recent final decisions that denied the Veteran's claims.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claims in final rating decisions dated in June 2004 and February 2006.  To determine whether new and material evidence has been submitted to reopen his claims, the Board must compare the evidence of record at the time of the final decisions with the evidence of record received since those decisions.  The Board will address each of the claims to reopen separately below.  

      Left leg tibial tendinitis  

In the final June 2004 decision, the RO denied the Veteran's claim to service connection for left leg tibial tendinitis.  The relevant evidence of record in June 2004 consisted of service treatment records dated between 1981 and 2003 which note frequent complaints and treatment for pain and limitation in the foot and ankle areas, VA compensation examination reports dated in February 2001 and July 2003 which note pain and limitation in the foot and ankle areas and "bilateral ankle laxity", March 2003 private reports which reflect diagnoses of posterior tibial dysfunction and posterior tibial tendinitis, and a March 2004 VA compensation examination report which states that anterior tibial tendinitis of the left leg had resolved.  

Based on this evidence, the RO denied the Veteran's claim to service connection for left leg tibial tendinitis.  As that June 2004 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final June 2004 rating decision.  The evidence of record submitted into the claims file since then includes treatment records from VA, an air force hospital, and private facilities which note multiple lower leg disorders, VA compensation examination reports dated in January 2005, November 2005, May 2007, February 2009, and December 2009 which note multiple lower leg problems, an October 2002 private MRI report that notes the "possibility of mild and chronic tendinitis involving the anterior tibial tendon" of the left ankle area, and private treatment reports dated from June 2008 to September 2009, which note treatment for bilateral tibial tendinitis in addition to multiple other lower foot and ankle disorders.  

This evidence is new evidence.  Certain of this evidence is material as well.  The private reports dated in October 2002, and in 2008 and 2009, are material because they collectively indicate that the Veteran's documented - and service-connected - foot and ankle disorders may involve a separate tendon disorder that was present during service in the early 2000s, and is still present.  Moreover, this evidence indicates that the Veteran's disorder may be secondary to his service-connected foot and ankle disorders.  See 38 C.F.R. § 3.310.  This is therefore evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  As this evidence meets that low evidentiary threshold, the claim to service connection for left leg tibial tendinitis should be reopened.  

	Left hand disorder 

The Veteran originally claimed service connection for a left hand disorder in May 2003.  The RO denied that claim in August 2003, and denied a claim to reopen that claim in February 2006.  The relevant evidence of record in February 2006 consisted of service treatment records noting treatment the Veteran received for infection on his left hand due to complications related to an appendectomy in November 2002, the July 2003 VA examination which notes "a left hand osteomyelitis" due to the insertion of an IV, but which also found the Veteran's left hand without any "difficulty," an August 2004 radiology report from an air force hospital which notes "no significant osseous, articular, or soft tissue abnormality" on the left hand, and an August 2004 treatment report noting pain, decreased motion, and swelling in the left hand.  

Based on this evidence, the RO denied the Veteran's claim to reopen his claim to service connection for a left hand disorder.  As that February 2006 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence received since February 2006 includes additional evidence dated between 2002 and 2004 noting the Veteran's "cellulitis" and "osteomyelitis" on the left hand due to infection following his appendectomy, an August 2008 air force hospital radiology report that notes in the left hand a hyperextension deformity, possible tendinopathy, and minimal osteoarthrosis, and the Veteran's lay statements in which he asserts that his in-service infection progressed to degenerative changes in the left hand.  

This evidence is new evidence.  The Board finds certain of this evidence to be material as well.  The August 2008 radiology report is material because it indicates that the Veteran has a current disorder that may relate to the infection he experienced in late 2002.  Moreover, the Veteran's statements are material in that they support the proposition that his current disorder is related to the documented in-service problems by indicating a possible continuity of symptomatology since his in-service appendectomy.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation.")  In sum, this new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  As such, the claim to service connection for a left hand disorder should be reopened.  

Accordingly, the Veteran's claims to reopen the claims for service connection are granted.  Having reopened the Veteran's claims, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry warranted into the claims for service connection for a left hand disorder, and for left leg tibial tendinitis.  These issues will be addressed further in the REMAND section below.    


ORDER

The claim of entitlement to service connection for a neck disorder is dismissed.  

New and material evidence having been submitted, the claim for service connection for left leg tibial tendinitis is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for a left hand disorder is reopened; to this extent, the appeal is allowed. 


REMAND

The Board finds remand for additional development warranted.  

First, in a December 2010 letter to the Veteran, the RO indicated that the Veteran, in a December 13, 2010 letter, withdrew from appellate consideration issues 8 through 13 noted above (service connection claims for tinnitus and fibromyalgia, and increased rating claims for right knee, pes planus, and gout disorders).  The Veteran's notice of withdrawal is not currently of record.  That statement must be included in the claims folder before the Board may proceed on those particular claims.  

Second, additional medical inquiry is warranted into the Veteran's service connection claim for a bilateral hip disorder.  He has asserted that his disorder relates to his service and, in a February 2008 statement, that it relates to his service-connected lower leg disorders.  Service treatment records indicate that the Veteran reported pain and limitation in his hips during service, and that he underwent treatment for his complaints.  A July 2008 VA compensation examination report of record contains a diagnosis of bursitis of the bilateral hips.  That VA examiner also stated that "very little" evidence supported the Veteran's contention that his current disorder related to his in-service complaints.  That examiner did not comment on the Veteran's claim to secondary service connection, however.  Remand for a more thorough opinion is warranted.  

Third, additional medical inquiry and medical opinion is warranted into the Veteran's reopened service connection claims for a left hand disorder and left leg tibial tendinitis, and for right leg tibial tendinitis, a left shoulder disorder, and pseudofolliculitis barbae.  Service treatment records indicate that the Veteran complained of these disorders during service.  The record shows that he currently has these disorders.  He should be accorded a VA compensation examination and opinion for each of these claims.  See 38 C.F.R. § 3.159.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's December 13, 2010 letter of withdrawal should be included in the claims folder.  

2.  The RO should attempt to obtain all relevant and outstanding private, air force, or VA treatment records.  Any such records should then be associated with the claims folder.  

3.  Schedule the Veteran for appropriate VA examinations to determine the etiology, nature, and severity of the Veteran's bilateral hip, bilateral tibial tendinitis, left hand, left shoulder, and pseudofolliculitis barbae disorders. 

The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and the examiners should indicate that the claims file was reviewed in conjunction with each examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.    

With regard to the Veteran's claims to service connection for left hand and left shoulder disorders, and pseudofolliculitis barbae, the examiner should comment as to whether it is at least as likely as not (probability of 50 percent or greater) that any of the disorders relates directly to service.  In doing so, the examiner should comment on the relationship if any between the in-service complaints and treatment, and the current disorders.  

With regard to the Veteran's claims for hip and tibial tendinitis disorders, the examiner should offer two opinions.  First, the examiner should comment as to whether it is at least as likely as not that the hip or tibial tendinitis disorders relate directly to service.  Second, the examiner should comment on whether it is at least as likely as not that any of the hip or tibial tendinitis disorders are proximately due to or aggravated by a service-connected disorder in the Veteran's lower extremities.  

If the examiner finds that any of these disorders was not proximately caused by a service-connected disorder, but rather is aggravated (permanently worsened) by one, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorder(s).  

Any conclusion reached should be supported by a rationale. 

4.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


